Title: From Thomas Jefferson to John Nicholas, 10 January 1781
From: Jefferson, Thomas
To: Nicholas, John



Sir
January 10. 1781.

I am not fond of encouraging an intercourse with the Enemy for the recovery of property; however, I shall not forbid it while conducted on principles which are fair and general. If the British Commander chuses to discriminate between the several species of property taken from the People, if he chuses to say he will restore all of one kind, and retain all of another, I am contented that Individuals shall avail themselves of this discrimination; but no distinction of persons must be admitted. The moment it is proposed that the same species of property shall be restored to one which is refused to another, let every application to him for restriction be prohibited. The principles by which his discrimination would be governed are but too obvious and they are the reverse of what we should approve.
I am Sir Your most obt. Servt.,

T.J.

